Title: Enclosure: From John Reich, 4 May 1801
From: Reich, John
To: Jefferson, Thomas


                  
                     May it please your Excellency
                     Philada. May 4th. 1800 [i.e. 1801]
                  
                  I, who now take the liberty of addressing you, am a stranger who have fled from my native Country, oppressed by Tyrants & deluged in blood, to seek an Asylum in this blessed land of liberty. After a tedious and dangerous passage across the Atlantic, my heart rejoiced at the prospect of soon seeing an end to my misery; but my hopes were quickly blighted when I learnt that my occupation was held in small esteem in this Country. Having no other resource, without friends. without a knowledge of the English language, and not even having money sufficient to pay my passage, I saw all my fellow passengers leave the ship and gain immedeate employment at thier respective occupations. No one thought my Talents worth the purchase, and I was left alone, on board, as an outcast. Once indeed I was visited by a Gentleman, who, as I have been told, is Engraver of the Mint. to him I shewed my Medals & he approved of the work and seemed to give me some hopes of employment under him; but after he left me I heard no more from him: Being then compelled either to pay my passage or go to jail, I resolved to agree, with any person who would pay my passage, on as good terms as I could; An opportunity of that kind soon offered, and I am now in a State of bondage at hard labour cut off from social happiness and litteraly a Slave in a land of liberty:
                  I have however been informed of two things which give me a cheering ray of hope.—first, the U.S. are in want of good Medals.—and second, that the chief Magistrate may be addressed, by a friendless being like myself without taking offence, and that at Monticelli the arts are not held in contempt.—I hope therefore that if the Specimens of my workmanship meet your approbation, you will order matters so that I may be employed, in such a way as to regain my freedom, and become a usefull Citizen of the United States.
                  I am yr Excellencies Most Obedt Serv.
                  
                     
                        C: Jean Reich.
                     
                  
               